Citation Nr: 1214203	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for normocytic, normochronic anemia, to include as secondary to service-connected duodenal ulcer, status post gastrectomy and vagotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in October 2009 at the Milwaukee RO.  The appellant and appellant's spouse testified at that time and the hearing transcript is of record.  

This case was previously before the Board in June 2010 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in August 2010 and a copy of this opinion was sent to the appellant and his representative in October 2010.

This case was again before the Board in January 2011 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's anemia is related to service-connected duodenal ulcer, status post gastrectomy and vagotomy.


CONCLUSION OF LAW

The criteria for service connection for anemia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for normocytic, normochronic anemia, to include as secondary to service-connected duodenal ulcer, status post gastrectomy and vagotomy.  In May 1969 the Veteran underwent a gastrectomy, vagotomy, and Billroth I anastomosis.  The Veteran is currently in receipt of service-connected benefits for duodenal ulcer, status post gastrectomy and vagotomy.

The Veteran was afforded a VA Compensation and Pension (C&P) stomach examination in May 1999.  The Veteran was noted to have no evidence of anemia.

In July 2002 the Veteran was afforded a VA C&P stomach examination.  The Veteran was noted to have a normal hemoglobin of 13.5 g/dl and hematocrit of 40.6 percent.  There was no evidence of anemia.  The diagnosis indicated that the Veteran had no evidence of pernicious anemia or dumping syndrome.

In September 2004 the Veteran was afforded a VA C&P stomach examination.  During the examination the Veteran denied that he received any treatment for anemia such as B12 shots or folic acid.  A complete blood count was noted to reveal hemoglobin of 12.7 g/dl and hematocrit of 35.9 percent with normal indices.

The Veteran was afforded a VA C&P examination in October 2007.  Laboratory tests in February 2007 were noted to reveal evidence of anemia with a hemoglobin of 11 and hematocrit of 35.  After examination the Veteran was diagnosed with status post upper gastrectomy and vagotomy stable on current omeprazole with evidence of anemia.

The Veteran was afforded a VA C&P examination in March 2008.  After examination the Veteran was diagnosed with normocytic, normochromic anemia.  The examiner rendered the opinion that the condition was less likely than not secondary to his gastroduodenostomy for ulcer disease.  The examiner noted that the anemia that is associated with the surgery is a microcytic anemia from iron deficiency, and the Veteran did not have microcytic anemia.  The examiner stated that there was no evidence of iron deficiency and there was no evidence of aggravation of the Veteran's anemia caused by his surgery.

Post service treatment records reveal that the Veteran has been consistently prescribed folic acid to supplement his nutrition.  Post service treatment records reveal multiple blood test results indicating low red blood cell count (RBC), low hemoglobin (HGB), and low hematocrit (HCT), including blood test results in December 2006, January 2007, and February 2007.

The Veteran was noted to have a normal RBC, HGB, HCT, and mean corpuscular volume (MCV) in February 2009 and August 2009.  In another note, dated in August 2009, the Veteran was noted to have a low RBC, HGB, and HCT; however, he had a normal MCV.

A treatment note, dated in August 2009, revealed that the Veteran's vitamin B12 and folate levels were to be checked.  In August 2009 the Veteran was diagnosed with anemia; however, the iron panel was noted to be normal and the folate and B12 levels were within normal levels.

In January 2010 the Veteran was noted to have a low RBC, HGB, and HCT; however, his MCV was normal.  In April 2010 the Veteran had low RBC and HCT but had normal HGB and MCV.

The Veteran was noted to have a normal RBC, HGB, HCT and MCV in January 2011.  However, another blood test in January 2011 and a blood test in February 2011 revealed low RBC, HGB, and HCT.

In August 2010 a VA medical specialist opinion was obtained.  The specialist stated that it was less likely than not that the Veteran's anemia was causally or etiologically related to his service-connected duodenal ulcer, status post gastrectomy and vagotomy based on the medical record review and the lab results as of February 2008.  The medical specialist stated that if a B12 deficiency was found then the anemia could be related to the Veteran's ulcer and surgery.  The medical specialist recommended checking the Veteran's B12 level.  

The medical expert noted that the Veteran's most recent labs were from February 2008 and showed a mild normocytic anemia without iron deficiency.  The B12 level was not found after review of the volumes provided.  The medical expert explained that the fact that the Veteran had a normal MCV did not exclude vitamin B12 deficiency because older patients can have more than one contributing factor which can mask the macrocytosis (elevated MCV).  

The medical expert discussed the Veteran's medical history.  It was noted that the there was no documentation that the Veteran had taken or takes ferrous sulfate or vitamin B12.  The medical expert indicated that the Veteran appeared to have mild to moderate anemia since 2004 and more consistently since 2006.  

The medical specialist indicated that the Veteran's receipt of packed red blood cells in January 2003 was presumably related to blood loss from a right femoral to posterior tibialis bypass in the same month. 

The medical expert further opined that it was less likely than not that the Veteran's anemia was aggravated by the Veteran's service-connected duodenal ulcer, status post gastrectomy and vagotomy, based on the medical record review and lab results as of February 2008.  The expert noted that if the Veteran was found to have a vitamin B12 deficiency then the anemia can be aggravated by the duodenal ulcer, status post gastrectomy and vagotomy.

The Veteran was afforded a VA C&P examination in February 2011.  The Veteran was noted to have advanced dementia and to be unable to answer questions regarding his health.  He was diagnosed with a history of a Billroth I surgery.

In an addendum to the examination, dated in February 2011, the results of laboratory tests were reported.  The results including low red blood cell count, low hemoglobin, and low hematocrit.  The examiner diagnosed the Veteran with a history of a Billroth I procedure, iron deficiency anemia which is at least as likely as not related to the Billroth I procedure, and no evidence of Vitamin B12 deficiency based on normal B12 and methylmelonic acid results.

A VA medical opinion was obtained in October 2011.  The opinion stated that it is less likely as not that the Veteran has iron deficiency anemia as his MCV is high normal.  The examiner stated that this would not indicate iron deficiency anemia in which the MCV is low indicating the characteristic microcytic anemia found with iron deficiency anemia.  Also, the examiner noted that the Veteran's ferritin level was not consistent with iron deficiency anemia.  The examiner explained that a ferritin level of 36 has less than a 50 percent chance of being indicative of iron deficiency anemia.  The examiner referenced a medical textbook in rendering the opinion and opined that it was more likely than not that the Veteran has anemia of chronic disease, which is not related to the remote Billroth I procedure that the Veteran underwent.

The Board finds that entitlement to service connection for anemia, as secondary to service-connected duodenal ulcer, status post gastrectomy and vagotomy, is warranted.  After examination in October 2007 the Veteran was diagnosed with status post upper gastrectomy and vagotomy stable on current omeprazole with evidence of anemia and after examination in March 2008 the Veteran was diagnosed with normocytic, normochromic anemia.  Subsequent VA examinations have consistently diagnosed the Veteran with anemia.  After examination in March 2008 the opinion was rendered that the Veteran's anemia was not related to the Veteran's surgery as the type of anemia that is associated with the surgery is mircocytic anemia from iron deficiency and he did not have microcytic anemia.

A medical specialist rendered the opinion in August 2010 that it was less likely than not that the Veteran's anemia was causally or etiologically related to his service-connected duodenal ulcer, status post gastrectomy and vagotomy.  However, the examiner qualified the opinion stating that if a B12 deficiency was found then the anemia could be related to the Veteran's ulcer and surgery.  Notably the examiner reported that a normal MCV did not exclude a vitamin B12 deficiency because older patients can have more than one contributing factor which can mask the macrocytosis (elevated MCV).  The medical expert further opined that the Veteran's anemia was not aggravated by the Veteran's duodenal ulcer, status post gastrectomy and vagotomy.

The Veteran was afforded another VA medical examination in February 2011 after which the examiner rendered the opinion that the Veteran had iron deficiency anemia which is at least as likely as not related to the Billroth I procedure. 

Another VA medical opinion was obtained in October 2011.  The examiner rendered the opinion that it is less likely as not that the Veteran has iron deficiency anemia as his MCV is high normal.  The examiner stated that the Veteran's ferritin level was not consistent with iron deficiency anemia and that his ferritin level had a less than a 50 percent chance of being indicative of iron deficiency anemia.

Although there is evidence against a finding that the Veteran's anemia is secondary to service-connected duodenal ulcer, status post gastrectomy and vagotomy, taking into account the positive opinion dated in February 2011, the Board finds that the evidence is in relative equipoise regarding whether the Veteran's anemia is related to the Veteran service-connected duodenal ulcer, status post gastrectomy and vagotomy.  As such, entitlement to service connection for anemia, secondary to service-connected duodenal ulcer, status post gastrectomy and vagotomy, is granted.


ORDER

Service connection for anemia, as secondary to service-connected duodenal ulcer, status post gastrectomy and vagotomy, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


